BY THE COURT.
Application has been made for a review of an order of the Industrial Accident Commission, upon rehearing, awarding compensation to one Fred Ough. The petition was filed with the clerk of this court on the 31st day after the commission made its award. Counsel for the commission question the jurisdiction of the court to review the award, where the petition for review was not presented within 30 days after the date of the award, as allowed by section 5950 of the Labor Code. The point is well taken; we have no jurisdiction of the attempted proceeding, and the petition is therefore denied. (North Pacific S. S. Co. v. Soley, (1924) 193 Cal. 138, 140-141 [223 P. 462]; Neal v. Industrial Acc. Com., (1918) 36 Cal.App. 40 [171 P. 696]; North P. S. S. Co. v. Industrial Acc. Com., (1917) 34 Cal.App. 488 [168 P. 30], See also Thaxter v. Finn, (1918) 178 Cal. 270, 273 [173 P. 163].)